DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-21 are pending.
Claims 1-2, 7-10, 12-14 & 21 are rejected.
Claims 3-6 & 15-20 are withdrawn.
Claim 11 is objected to as being dependent upon a rejected base claim.
Claim Interpretation
35 U.S.C. § 112(f) of Claims 1, 13 & 21 are still invoked as detailed in the previous office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter "Choi") (US 2017/0027420) in view of Sugaya (US 2020/0000329) and Terliuc et al. (hereinafter "Terliuc") (US 2018/0084973).
Regarding Claim 1, Choi discloses a leak-detecting apparatus (Fig. 1, an endoscope leakage inspection apparatus 100; [0034]) that monitors a differential pressure in a closed-cavity tool (Fig. 1, the 
a closed-cavity housing (Fig. 1, a tester 100a which is pressurized and therefore is a closed-cavity; [0044] & [0053]) with an outlet port (Fig. 1, a connection adaptor 160; [0044]) configured for coupling the housing to the tool (Fig. 1, the connection adaptor 160 couples the tester 100a to the endoscope 10; [0044]) such that an internal volume of the tool is in fluid communication with an internal volume of the housing (Fig. 1, an internal volume of the tester 100a, which is pressurized, is in fluid communication with an internal volume of the endoscope 10; [0040] & [0053]) forming a combined internal volume (Fig. 1, the internal volume of the tester 100a and the internal volume of the endoscope 10 form a combined internal volume which is collectively pressurized; [0042] & [0053]);
means for changing air pressure inside the combined internal volume (Fig. 2, a pump 126; [0060]) to establish a baseline pressure inside the combined internal volume (Fig. 2, the pump 126 pressurizes the combined internal volume; [0061]) which is different from an ambient pressure outside the tool and the housing (Fig. 1, the pump 126 pressurizes the combined internal volume of the tester 100a and the endoscope 10 in relation to an outside atmosphere; [0061]);
a pressure sensor (Fig. 2, a pressure sensor 140; [0060]) inside the housing (the pressure sensor 140 is inside the tester 100a; see Fig. 2); and
a processor (Fig. 2, a controller 102; [0052]) configured to establish the baseline pressure using the means for changing air pressure (Fig. 2, the controller 102 is electrically connected to a drive motor 124 which drives the pump 126 to pressurize the combined internal volume; [0061]), monitor the air pressure inside the combined volume using the pressure sensor (Fig. 2, the controller 102 is electrically connected to the pressure sensor 140 which monitors the pressurization; [0063]), and issue an alarm signal (Fig. 2, the controller 102 is electrically connected to an alarm unit 108; [0052]) indicating a possible leak in the tool (Fig. 2, the alarm unit 108 outputs an alarm when a leakage is detected; [0064]) 
Choi fails to explicitly disclose wherein the baseline pressure inside the combined is lower than the ambient pressure; and wherein the leak detecting apparatus is used during a medical procedure using the tool.
However, Sugaya teaches a leak-detecting apparatus (Fig. 2, a leak detection pipe sleeve 40; [0042]) comprising:
a tool (Fig. 1, an endoscope 2; [0029]);
a closed-cavity housing (Fig. 4, a metal case 21 wherein the pipe sleeve 40, and therefore the metal case 21 is airtight; [0051] & [0054]) configured to couple to the tool (Fig. 4, the case 21 is coupled to the endoscope 2 via an endoscope connector 30; [0054]) such that an internal volume of the tool is in fluid communication with an internal volume of the housing forming a combined internal volume (Fig. 8, an internal space of the endoscope 2 is in fluid connection with an internal volume of the metal case 21 of the pipe sleeve 40 thereby forming an internal combined volume; [0062]); and
means for changing air pressure inside the combined internal volume (Fig. 8, a combined suction and pressurizing pump (not shown); [0073]) to establish a baseline pressure inside the combined internal volume which is lower than an ambient pressure outside the tool and the housing (Fig. 8, the combined suction and pressurizing pump (not shown) creates a negative pressure NP when the combined pump is switched to a negative pressure configuration; [0061] & [0073]).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the pump as disclosed by Choi, with the combined suction and pressurizing pump taught by Sugaya, to allow for switching between positive pressure and negative pressure thereby increasing the range of pressures used in leak detecting (Sugaya; [0073]).
Choi, as previously modified by Sugaya, fails to explicitly disclose wherein the leak detecting apparatus is used during a medical procedure using the tool.
However, Terliuc teaches a leak-detecting apparatus (Fig. 2A, a balloon endoscope system 200; [0050]) comprising:
a housing (Fig. 2A, a leak tester 130; [0050]) with an outlet port (Fig. 2A, a connector 132; [0050]) configured for coupling to a tool (Fig. 2A, the connector 132 couples the leak tester 130 to a balloon endoscope 202 via an adaptor 120; [0051]); and
wherein the leak detecting apparatus is used during a medical procedure using the tool (Fig. 2A, the adaptor 120 permits use of the leak tester 130 and an electro-optic subsystem 126 during an endoscopy examination; [0051]).
The advantage of the adaptor is to enable leak testing during an endoscopy examination (Terliuc; [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the connection adaptor as disclosed by Choi, as previously modified by Sugaya, with the adaptor taught by Terliuc, to enable leak testing during an endoscopy examination (Terliuc; [0051]).
Regarding Claim 7, Choi, as previously modified by Sugaya and Terliuc, discloses the apparatus according to Claim 1. Choi further discloses wherein the processor is further configured to signal when the baseline pressure has been established so that a procedure using the tool may begin (Fig. 2, the controller 102 stabilizes the pressure of the internal combined volume and indicates the internal combined volume is stabilized via a display unit 104 and subsequently begins to measuring the average pressure; [0067] & [0077]).
In regards to wherein the procedure using the tool is an endoscopy procedure, Terliuc further teachers wherein the leak tester 130 tests the leakage of a balloon 204 of the 202 during the endoscopy procedure ([0051]), thereby establishing a baseline pressure of the balloon 204 and subsequently inflating the balloon 204 using an inflation/deflation subsystem 230 ([0053]).
Regarding Claim 8, Choi, as previously modified by Sugaya and Terliuc, discloses the apparatus according to Claim 1. Choi further discloses wherein the alarm signal (the alarm unit 108 generates an audio signals; [0064]) and a signal when a baseline pressure has been established are visual signals provided by an LED visible on an outside surface of the housing (Fig. 5, a display unit 104b displays a visual indicator 210 that the pressure of the internal combined volume is stabilized; [0067]), audible signals, or a combination of audible and visual signals, and the alarm signal can be cancelled or silenced by an operator (the display unit 104b has an exit button 208 which would remove the visual indicator 210 from view, effectively cancelling said visual indicator 210; see Fig. 5).
Regarding Claim 10, Choi, as previously modified by Sugaya and Terliuc, discloses the apparatus according to Claim 1. Choi further discloses one or more communication channels enabling electronic communication between the processor and a computer providing supervisory control of the tool, where the communication channels include hardwired or wireless communication (Fig. 1, the controller 102 is connected to a peripheral device of the endoscope via a connector unit 20; [0041]).
Regarding Claim 12, Choi, as previously modified by Sugaya and Terliuc, discloses the apparatus according to Claim 1. Choi further discloses wherein the tool is a medical endoscope (Fig. 1, the endoscope 10 is a bronchoscope; [0053]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter "Choi") (US 2017/0027420) in view of Sugaya (US 2020/0000329) and Terliuc et al. (hereinafter "Terliuc") (US 2018/0084973) as applied to Claim 1 above, and further in view of Nordhoff et al. (hereinafter "Nordhoff") (DE-102013223376-A1).
Regarding Claim 2, Choi, as previously modified by Sugaya and Terliuc, discloses the apparatus according to Claim 1. Choi, as previously modified by Sugaya and Terliuc, fails to explicitly disclose wherein the housing is directly mounted upon the tool by coupling the outlet port of the housing with an inlet port of the tool.
However, Nordhoff, as best understood, teaches a leak-detecting apparatus (Fig. 1, an adapter for an endoscope leak test; [0009]), comprising:
a housing (Fig. 1, a housing 10; [0075]) directly mounted upon a tool (Fig. 7, an endoscope (not shown); [0080]) by coupling an outlet port of the housing (Fig 7, an endoscope connector 51; [0080]) with an inlet port of the tool (Fig. 7, an endoscope port 81; [0080]).
The advantage of the directly mounting the housing onto the tool is to eliminate the need for a separate adapter (Nordhoff; [0131]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the connection between the housing and the tool as disclosed by Choi, previously modified by , to directly mount the housing onto the tool as taught by Nordhoff, to eliminate the need for a separate adapter (Nordhoff; [0131]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter "Choi") (US 2017/0027420) in view of Sugaya (US 2020/0000329) and Terliuc et al. (hereinafter "Terliuc") (US 2018/0084973) as applied to Claim 8 above, and further in view of Kubach (US 2006/0252991).
Regarding Claim 9, Choi, as previously modified by Sugaya and Terliuc, discloses the apparatus according to Claim 8. Choi, as previously modified by Sugaya and Terliuc, fails to explicitly disclose a humidity sensor or a moisture sensor inside the housing, where another alarm signal is issued upon detection of moisture or a change of humidity.
However, Kubach teaches a leak-detecting apparatus (Fig. 1, an integrity tester 10; [0038]), comprising:
a housing (Fig. 1, a main housing 100; [0038]); and
a humidity sensor or a moisture sensor (Fig. 3, a humidity detector 121; [0040]) inside the housing (the humidity detector 121 is disposed inside the main housing 100; see Fig. 3), where an alarm signal is issued upon detection of moisture or a change of humidity (Fig. 3, the humidity detector 121 triggers an indicator if the humidity level is greater than a baseline level; [0067]).
The advantage of the humidity sensor is to test whether environmental air is being introduced into the internal combined volume (Kubach; [0040]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the endoscope leakage inspection apparatus as disclosed by Choi, as previously modified by Sugaya and Terliuc, to add the humidity sensor taught by Kubach, to test whether environmental air is being introduced into the internal combined volume (Kubach; [0040]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter "Choi") (US 2017/0027420) in view of Sugaya (US 2020/0000329).
Regarding Claim 13, Choi discloses a leak-detection device for a medical endoscope (Fig. 1, an endoscope leakage inspection apparatus 100 for an endoscope 10; [0034]), said device comprising a 
Choi fails to explicitly disclose wherein the differential pressure is a negative differential pressure and wherein the negative differential pressure is lower inside the combined internal volume than outside.
However, Sugaya teaches a leak-detecting apparatus (Fig. 2, a leak detection pipe sleeve 40; [0042]) comprising:
an endoscope (Fig. 1, an endoscope 2; [0029]);
a closed-cavity housing (Fig. 4, a metal case 21 wherein the pipe sleeve 40, and therefore the metal case, is airtight; [0051] & [0054]) coupled to the endoscope (Fig. 4, the case 21 is coupled to the endoscope 2 via an endoscope connector 30; [0054]) to form a combined internal volume (Fig. 8, an 
means for establishing a differential pressure between inside and outside the combined internal volume (Fig. 8, a combined suction and pressurizing pump (not shown); [0073]) wherein the negative differential pressure is lower inside the combined internal volume than outside (Fig. 8, the combined suction and pressurizing pump (not shown) creates a negative pressure NP when the combined pump is switched to a negative pressure configuration; [0061] & [0073]).
The advantage of the combined suction and pressurizing pump is to allow for switching between positive pressure and negative pressure thereby increasing the range of pressures used in leak detecting (Sugaya; [0073]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the pump as disclosed by Choi, with the combined suction and pressurizing pump taught by Sugaya, to allow for switching between positive pressure and negative pressure thereby increasing the range of pressures used in leak detecting (Sugaya; [0073]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter "Choi") (US 2017/0027420) in view of Sugaya (US 2020/0000329) as applied to Claim 13 above, and further in view of Nordhoff et al. (hereinafter "Nordhoff") (DE-102013223376-A1).
Regarding Claim 14, Choi, as previously modified by Sugaya, discloses the device according to Claim 13. Choi, as previously modified by Sugaya, fails to explicitly disclose wherein the housing is directly mounted upon the endoscope by coupling an outlet port of the housing with an inlet port of the endoscope.
However, Nordhoff, as best understood, teaches a leak-detecting apparatus (Fig. 1, an adapter for an endoscope leak test; [0009]), comprising:

The advantage of the directly mounting the housing onto the tool is to eliminate the need for a separate adapter (Nordhoff; [0131]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the connection between the housing and the tool as disclosed by Choi, as previously modified by Sugaya, to directly mount the housing onto the tool as taught by Nordhoff, to eliminate the need for a separate adapter (Nordhoff; [0131]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nordhoff et al. (hereinafter "Nordhoff") (DE-102013223376-A1) in view of Sugaya (US 2020/0000329), Choi et al. (hereinafter "Choi") (US 2017/0027420) and Terliuc et al. (hereinafter "Terliuc") (US 2018/0084973).
Regarding Claim 21, Nordhoff, as best understood, discloses a device for detecting a leak in a medical endoscope (Fig. 1, an adapter for a leak test of an endoscope; [0009]), the device comprising:
a closed-cavity housing (Fig. 1, a housing 10; [0075]) having an accessory port (Fig. 1, a hose connection element 11; [0055]) and an outlet port (Fig 7, an endoscope connector 51; [0080]), each of the ports extending through a wall of the housing (the hose connection element 11 and the endoscope connector 51 extend through a wall of the housing 10; see Fig. 4) to allow fluid communication between an exterior of the housing and an internal volume of the housing (Figs. 4 & 7, the hose connection element 11 and the endoscope connector 51 establish fluid communication between an internal chamber 104 of the housing 10 and a connection hose 80 and an endoscope port 81, respectively; [0126]), wherein the housing is adapted to be mounted directly on a body of an endoscope and coupled to the body with the outlet port (Fig. 7, the housing 10 is directly mounted an endoscope (not shown) via the endoscope port 81; [0080]) to form a combined internal volume including the internal volume of 
wherein the accessory port is adapted to be coupled to a means for establishing a differential pressure (Fig. 4 & 10, the hose connection element 11 is coupled to a pressure source (not shown) via the connection hose 80 and the pressure source establishes a pressure Pstart of 200 mbars above ambient pressure; [0100] & [0177]);
a sensor (Fig. 4, a humidity sensor 40; [0065]);
a processor (Fig. 4, a circuit board 42; [0065]); and
the differential pressure is established as a predetermined baseline differential pressure the pressure source establishes the pressure Pstart as the starting pressure; [0100] & [0177]).
Nordhoff, as best understood, fails to explicitly disclose wherein the device detects the leak during use of the endoscope to perform a medical procedure; wherein the differential pressure is lower than an ambient pressure outside of the endoscope and the housing; wherein the sensor is a pressure sensor inside the housing in the internal volume for measuring the differential pressure; wherein the processor is inside the housing in the internal volume and configured to monitor the differential pressure measured by the pressure sensor while the endoscope is used to perform a medical procedure and to issue an alarm signal based on a change of the differential pressure from the baseline differential pressure that exceeds at least one of a predetermined threshold amount and a predetermined rate of change.
However, Sugaya teaches a leak-detecting apparatus (Fig. 2, a leak detection pipe sleeve 40; [0042]) comprising:
an endoscope (Fig. 1, an endoscope 2; [0029]);
a closed-cavity housing (Fig. 4, a metal case 21 wherein the pipe sleeve 40, and therefore the metal case, is airtight; [0051] & [0054]) coupled to the endoscope (Fig. 4, the case 21 is coupled to the 
means for establishing a differential pressure between inside and outside the combined internal volume (Fig. 8, a combined suction and pressurizing pump (not shown); [0073]) wherein the negative differential pressure is lower inside the combined internal volume than outside (Fig. 8, the combined suction and pressurizing pump (not shown) creates a negative pressure NP when the combined pump is switched to a negative pressure configuration; [0061] & [0073]).
The advantage of the combined suction and pressurizing pump is to allow for switching between positive pressure and negative pressure thereby increasing the range of pressures used in leak detecting (Sugaya; [0073]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the pressure source as disclosed by Nordhoff, with the combined suction and pressurizing pump taught by Sugaya, to allow for switching between positive pressure and negative pressure thereby increasing the range of pressures used in leak detecting (Sugaya; [0073]).
Nordhoff, as best understood and previously modified by Sugaya, fails to explicitly disclose wherein the device detects the leak during use of the endoscope to perform a medical procedure; wherein the sensor is a pressure sensor inside the housing in the internal volume for measuring the differential pressure; wherein the processor is inside the housing in the internal volume and configured to monitor the differential pressure measured by the pressure sensor while the endoscope is used to perform a medical procedure and to issue an alarm signal based on a change of the differential pressure from the baseline differential pressure that exceeds at least one of a predetermined threshold amount and a predetermined rate of change.

a housing (Fig. 1, a tester 100a; [0044] & [0053]);
a pressure sensor (Fig. 2, a pressure sensor 140; [0060]) inside the housing in an internal volume for measuring a differential pressure (Fig. 2, the pressure sensor 140 is disposed in an internal volume of the tester 100a and measures a combined pressure of the tester 100a and the endoscope 10; [0053]); and
a processor (Fig. 2, a controller 102; [0052]) inside the housing in the internal volume (the controller 102 is disposed inside the pressurized tester 100a; see Fig. 2) and configured to monitor the differential pressure measured by the pressure sensor (Fig. 2, the controller 102 is electrically connected to the pressure sensor 140 and monitors the combined pressure; [0052] & [0053]) and to issue an alarm signal (Fig. 2, the controller 102 is electrically connected to an alarm unit 108; [0052]) based on a change of the differential pressure from a baseline differential pressure that exceeds at least one of a predetermined threshold amount and a predetermined rate of change (Fig. 2, if the combined pressure is not within a permissible error range, an alarm of the alarm unit 108 will sound; [0079]).
The advantage of the generating an alarm based on pressure valves calculated from a pressure sensor is to easily and quickly recognize a leakage (Choi; [0079]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the sensor and modify the processor as disclosed by Nordhoff, as previously modified by Sugaya, with the pressure sensor and the processor capable of generating an alarm based on the pressure sensor, as taught by Choi, to easily and quickly recognize a leakage (Choi; [0079]).

However, Terliuc teaches a device (Fig. 2A, a balloon endoscope system 200; [0050]) comprising:
a housing (Fig. 2A, a leak tester 130; [0050]) with an outlet port (Fig. 2A, a connector 132; [0050]) configured for coupling to an endoscope (Fig. 2A, the connector 132 couples the leak tester 130 to a balloon endoscope 202 via an adaptor 120; [0051]); and
wherein the device detects a leak during use of the endoscope to perform a medical procedure (Fig. 2A, the adaptor 120 permits use of the leak tester 130 and an electro-optic subsystem 126 during an endoscopy examination; [0051]).
The advantage of the adaptor permitting simultaneous use of a leak tester and a video system is to enable leak testing during an endoscopy examination (Terliuc; [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the adapter as disclosed by Nordhoff, as previously modified by Sugaya and Choi, to permit simultaneous leak testing and image capturing as taught by Terliuc, to enable leak testing during an endoscopy examination (Terliuc; [0051]).
Response to Arguments
Applicant’s arguments, see Pages 9 & 13, filed June 30, 2021, with respect to the rejection under 35 U.S.C. § 103 of Claims 1 & 13 over Choi with regards to the closed-cavity housing have been fully considered and are not persuasive.
In response to applicant’s arguments that the “housing 101” is not a closed-cavity housing nor is the “housing 101”pressurized, Examiner respectfully disagrees. As detailed above and previously indicated in prior office actions, Choi’s tester 100a, not the housing 101, is cited as Applicant’s closed-cavity housing, and therefore an internal volume of the housing 101 and whether it is pressurized, is 
Applicant’s arguments, see Pages 9-10 & 13, filed June 30, 2021, with respect to the rejections under 35 U.S.C. § 103 of Claims 1 & 13 over Choi with regards to a negative pressure of the combined internal volume have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Page 15, filed June 30, 2021, with respect to the rejection under 35 U.S.C. § 103 of Claim 1 over Choi in view of Terliuc have been fully considered and are not persuasive.
In response to Applicant's argument that the Terliuc device does not inflate or deflate the endoscope, nor does it alarm or signal when a leak is present, Examiner agrees. However, Choi is modified by the teachings of Terliuc only to teach wherein the leak detecting apparatus is used during a medical procedure using the tool. Whether the device of Terliuc teaches inflating/deflating the endoscope (which is not claimed nor disclosed) and/or alarms or signals when a leak is present is moot as Choi discloses the alarm signal.
Applicant’s arguments, see Pages 10-11 & 22, filed June 30, 2021, with respect to the rejection under 35 U.S.C. § 103 of Claim 21 over Nordhoff in view of Choi with regards to a negative pressure of the combined internal volume have been fully considered and are persuasive.
Specifically, Choi discloses that the pump 126 pressurizes the combined internal volume to 250 mmHg (Choi; [0061]), Choi fails to explicitly disclose whether 250 mmHg is absolute pressure (i.e., below atmospheric) or gauge pressure (i.e., 250 mmHg above atmospheric). Therefore, due solely to the silence of Choi on the type of pressure disclosed
Applicant’s arguments, see Page 22, filed June 30, 2021, with respect to the rejection under 35 U.S.C. § 103 of Claim 1 over Nordhoff have been fully considered and are not persuasive.
In response to Applicant’s arguments that the device of Nordhoff does not include a combined internal volume of the housing and an internal volume of the body, Examiner respectfully disagrees. Specifically, as detailed above, the housing 10 of Nordhoff includes an internal chamber 104 with an internal volume, analogous to Applicant’s internal volume of the housing, as well as an internal volume of an endoscope —the endoscope has an internal volume given the compressed gas is directed into the endoscope, analogous to Applicant’s internal volume of the body. Therefore a combined internal volume of the device of Nordhoff includes the internal volume of the internal chamber 104 of the housing 10 and the internal volume of the endoscope.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 11, Choi, as previously modified by Sugaya and Terliuc, discloses the apparatus according to Claim 1.
Choi, as previously modified by Sugaya and Terliuc, fails to explicitly disclose wherein the baseline pressure inside the combined internal volume is 20-40% lower than the ambient pressure outside the tool and the housing.
Additionally, modifying Choi, Sugaya and Terliuc with Kubach, Nordhoff or any prior art of record to achieve a baseline pressure inside the combined internal volume of 20-40% lower than the ambient pressure outside the tool and the housing would be considered improper hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hopkins (US 2020/0022561) teaches an imaging scope including a leak indicator.
Williams (US 2014/0238110) teaches a method of leak detection in a medical device by introducing a vacuum to an internal volume of the medical device.
Soriano Romero (US 2012/0000272) teaches a device for controlling leaks from an endoscope comprising creating a negative pressure inside the endoscope.
Williams et al. (US 2004/0118413) teaches a method for detecting endoscope integrity comprising drawing a vacuum into an internal volume of the endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795